     Case 1:20-cv-00645-DAD-JDP Document 28 Filed 07/01/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL A. YOCOM,                                  No. 1:20-cv-00645-DAD-JDP (HC)
12                       Petitioner,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
14    ATTORNEY GENERAL,                                  PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DENYING PETITIONER’S
15                       Respondent.                     MISCELLANEOUS MOTIONS, AND
                                                         DECLINING TO ISSUE A CERTIFICATE OF
16                                                       APPEALABILITY
17                                                       (Doc. No. 18)
18

19

20          Petitioner Michael A. Yocom is a state prisoner proceeding pro se and in forma pauperis

21   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

22   a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On June 5, 2020, the assigned magistrate judge issued the pending findings and

24   recommendations, recommending that the pending petition for federal habeas relief be dismissed

25   because petitioner’s direct appeal of his state court judgment of conviction is still pending before

26   the state appellate court. (Doc. No. 18.) Accordingly, the magistrate judge recommended

27   dismissing the pending petition without prejudice to its refiling, if necessary, after petitioner’s

28   proceedings on direct appeal in the state courts have concluded. (Id. at 2.) On June 22, 24, and
                                                         1
     Case 1:20-cv-00645-DAD-JDP Document 28 Filed 07/01/20 Page 2 of 3

 1   25, 2020, petitioner filed objections to the pending findings and recommendations. (Doc. No.

 2   21.) Petitioner has also filed various miscellaneous motions seeking appointment of counsel and

 3   an evidentiary hearing (see Doc. Nos. 16, 17, 22, 27), and, confusingly, a motion to proceed in

 4   forma pauperis (see Doc. No. 26) despite this court having already authorized him to so proceed

 5   (see Doc. Nos. 8).

 6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 8   objections, the court concludes that the findings and recommendations are supported by the

 9   record and by proper analysis

10           In his objections, petitioner contends that he need not wait for the direct appeal of his

11   conviction to conclude before bringing the pending federal habeas petition because “there is no

12   appeal in the State Courts as to []Counts 1 and 5[],” apparently contending that the pending

13   petition challenges those counts, and that only “[]counts[] 2, 3, 4, and 6” are at issue in his direct

14   appeal. (Doc. No. 21 at 1; see also Doc. Nos. 24, 25.) As the pending findings and

15   recommendations correctly note, however, petitioner’s argument in this regard does not mean that

16   he can proceed with his petition prior to the conclusion of his appellate proceedings before the

17   state courts.

18                   When, as in the present case, an appeal of a state criminal conviction
                     is pending, a would-be habeas corpus petitioner must await the
19                   outcome of his appeal before his state remedies are exhausted, even
                     where the issue to be challenged in the writ of habeas corpus has been
20                   finally settled in the state courts
21   Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983). Here, petitioner concedes that his

22   appeal of his state criminal conviction is still pending before the state appellate courts. (See Doc.

23   No. 15 at 2.) Petitioner’s objections therefore do not meaningfully dispute the magistrate judge’s

24   finding that the pending petition must be dismissed without prejudice to its refiling after his direct

25   appeal from his judgment of conviction has come to a conclusion.

26           Having concluded that the pending petition must be dismissed, the court also declines to
27   issue a certificate of appealability. A petitioner seeking writ of habeas corpus has no absolute

28   right to appeal; he may appeal only in limited circumstances. See 28 U.S.C. § 2253; Miller-El v.
                                                         2
     Case 1:20-cv-00645-DAD-JDP Document 28 Filed 07/01/20 Page 3 of 3

 1   Cockrell, 537 U.S. 322, 335-36 (2003). If a court denies a petitioner’s petition, the court may

 2   only issue a certificate of appealability when a petitioner makes a substantial showing of the

 3   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). Where, as here, the court denies habeas

 4   relief on procedural grounds without reaching the underlying constitutional claims, the court

 5   should issue a certificate of appealability “if jurists of reason would find it debatable whether the

 6   petition states a valid claim of the denial of a constitutional right and that jurists of reason would

 7   find it debatable whether the district court was correct in its procedural ruling.” Slack v.

 8   McDaniel, 529 U.S. 473, 484 (2000). In the present case, the court finds that reasonable jurists

 9   would not find the court’s determination that the pending petition must be dismissed to be

10   debatable or wrong. Thus, the court declines to issue a certificate of appealability.

11          Accordingly,

12          1.      The June 5, 2020 findings and recommendations (Doc. No. 18) are adopted in full;

13          2.      The petition for writ of habeas corpus (Doc. No. 15) is dismissed without prejudice

14                  to its refiling until after petitioner’s direct appeal of his conviction at the state level

15                  has concluded;

16          3.      The court declines to issue a certificate of appealability;

17          4.      Petitioner’s miscellaneous motions (Doc. Nos. 16, 17, 22, 26, 27) are denied as

18                  having been rendered moot by the issuance of this order; and

19          5.      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     July 1, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         3
